 

 

AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of` Wisconsin
ln the Matter of the Search of:

 

 

 

lnformation associated With the account § § q :)>\7
allcontr012016@gmail.com , fully described in ) Case No. / /Ni / 0 `
Attachrnent A. )
§
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

Information associated With the account allcontr012016@gmail.com , fully described in Attachment A.

 

l find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search Will reveal:

See Attachment B

YOU ARE COMMANDED to execute this Warrant ON OR BEFORE _ / l k w Oi (nor to exceed 14 days)
l:l in the daytime between 6:00 a.m. and 10:00 p.m. g at any time in the d y or night ecause good cause has been established

Unless delayed notice is authorized beloW, you must give a copy of the Warrant and a receipt for the property taken to the
person from Whom, or from Whose premises, the property Was taken, or leave the copy and receipt at the place Where the
property Was tal<en.

The officer executing this Warrant, or an officer present during the execution of the Warrant, must prepare an inventory as required

by law and promptly return this Warrant and inventory to _Hon. David E. J ones
(Unz'ted States Magistrate Judge)

\:l Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this Warrant to delay notice to the person Who, or Whose
pI‘Op€I"[y, Will be S€aI`Ch€Cl OI’ S€iZ€d (check the appropriate box)

 

 

 

 

 

[lfor days (not to exceed 30) [:l until, the facts justifying, the later specific date of
Date and time issued: /£ire,pr , il 2 Z;Q?f § ~ 1 ' WWWF§¥
‘ ` Wudge ’s signat
City and State: Milvvaukee, Wisconsin Hon. David E. J on , .S. Magistrate Judge

 

 

Printed Na de nd Title
AO 93 (rnod. 5/14) Search and Seizure Warrant

 

 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

333 " 157 'e>e» 5a D¢J~oz'*i¢i for 6§1€¢7 é©c@.<¢»£

 

lnventory made in the presence of:

550 SM SM@/\)s,

 

lnventory of the property taken and/ or name of any person(s) seized:

a ¢§A(A 506 ¢Qi,cgoa)‘t”@a fé?z>f@@@!ea/q.~;_¢¢ @O/»y

 

Certification

 

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

undersigned judge-
jj v a 5 ,' -.
. // ` 7 ’,v,<../; ,¢"’

Executzng officer ’s szgnature

        

Date: (3¢§.' ’;~»l¢]

Sco'?"t" S$¢/’?w/\} S' "t/t";o

Printed name and title

Subscribed, sworn to, and returned before me this date:

 

Date: /M¢\A§ § wig

 

 

 

 

 

ATTACHMENT A
Property to Be Searched
This Warrant applies to information associated With the account

allcontr012016@gmail.com (the ”account”) that is stored at premises owned, maintained,

 

 

controlled, or operated by Google, lnc., a company headquartered at 1600 Amphitheatre

Parl<Way, Mountain View, California 94()43 (the ”Provider’f).

12

 

 

 

ATTACHMENT B
\ Particular Things to be Disclosed and Seized
I. Information to be disclosed by Google (the ”Provider”)

To the extent that the information described in `Attachment A is Within the l

 

possession, custody, or control of the Provider, regardless of Whether such information
is stored, held or maintained inside or outside of the United States, and including any
emails, records, files, logs, or information that has been deleted but is still available to the
: Provider, or has been preserved pursuant to a request made under 18 U.S.C. § 2703(f) on
l\/larch 18, 2019, the Provider is required to disclose the following information to the
government for each of the accounts or identifiers listed in Attachment A:

a. All customer information (e.g. name, age, email address, physical address,_
payment information) associated With the account,'

b. All records and information regarding the creation account and access to
the account, including records of session times and durations, the date on Which the
account Was created, the length of service, the IP address used to register the ac'count,'
and log~in IP addresses associated With session times and dates.

c. The types of services utilized,'

d. The contents of all emails associated With the account, including stored or
preserved copies of emails'sent to and from the account, draft emails, the source and
destination addresses associated With each email,' the date and time at Which each email

Was sent, and the size and length of each email;

 

 

 

e. All records, files,' and other information stored / saved in the accounts,
including information, files, and data saved to Google Drive;
f. A complete file activity log for any associated Google Drive account;

g. All records and information and analytics collected by the Provider through

 

the use of cookies or similar technology including the type of browser and device used
by the account holder, the web page visited before coming to Google sites, and other
identifiers associated with the devices used by the account holder;

h. All records and information that identifies a user’s actual location;

i. All records pertaining to communications between the Provider and any
person regarding the accounts, including contacts with support services and records of
actions-taken,'

j. All files, keys, or other information necessary to decrypt any data
produced in an encrypted form, when available to Google.

The Provider is hereby ordered to disclose the above information to the
government within 14 days of the issuance of the warrant.

II. _ Information to be seized by the government

All information described above in Section l that constitutes fruits, evidence, and
instrumentalities related to violations of Title 21, United States Code, Sections 829(€) and
841(a)(1) (Distribution of Controlled Substances), and Title 21, United States Code,
Sections 84l(h) and 843(€)(2)(A) (Offenses involving distribution of Controlled
Substances by means of the lnternet), since October 31, 2018, including but not limited to,

information pertaining to the following matters:

 

 

 

a. Information identifying the persons using the account,'

 

b. lnformation identifying other accounts used by the persons using the °
account,'

c. Information identifying the devices used to access the account,'

d. The location of persons using the account;

e. The identity of persons sharing Google Drive account URLs associated with

the account;

f. The identity of persons saving, storing, editing, and accessing files and
records on Google Drive accounts associated with the account;

g. Financial information, credit card numbers, social security numbers, and
other personal identifiable information stored in the Google Drive account;

h. lnformation related to the sale and distribution of controlled substances
and pharmaceuticals ; and

i. Communications and files that contain lP addresses and username and

passwords to those lP addresses

 

